         Case 7:20-cr-00577-NSR Document 11 Filed 11/11/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007

                                                    November 11, 2020

BY ECF

The Honorable Nelson S. Román
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. David Kaufman, 20 Cr. 577 (NSR)

Dear Judge Román:

        The Government respectfully writes to request that the Court enter the enclosed proposed
protective order governing the disclosure of discovery materials in the above-referenced case.
Counsel for the defendant has consented to the enclosed proposed protective order.

                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            Acting United States Attorney
                                            Southern District of New York

                                       By: /s/
                                           Jane Kim
                                           Assistant United States Attorney
                                           (212) 637-2038


Cc:    Defense Counsel (by ECF)

Enclosure
